       Case: 3:20-cv-00498-JJH Doc #: 40 Filed: 03/31/21 1 of 8. PageID #: 239




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Chloe Liebold, et al.,                                         Case No. 3:20-cv-498

                         Plaintiffs,

        v.                                                     MEMORANDUM OPINION
                                                                   AND ORDER

Cedar Fair Entertainment
Company, et al.,

                         Defendants.


                                           I. INTRODUCTION

        Plaintiffs Chloe Liebold, Brittany Bowers, and Bryce Vanderwall assert claims for the alleged

violation of state and federal overtime compensation laws against Defendants Cedar Fair L.P.,

Magnum Management Corporation, Richard A. Zimmerman, Daniel J. Hanrahan, Matthew Ouimet,

Tim V. Fisher, and Brian Witherow. (Doc. No. 16). Cedar Fair and Magnum operate Cedar Point,

an amusement park located in Sandusky, Ohio, and the individual Defendants are officers of one or

both corporate Defendants. (Id. at 7-9). Plaintiffs seek to pursue their claims on behalf of

themselves as well as other former and current Cedar Fair and Magnum employees through a class

action and a collective action. (Id. at 3-5).

        The individual Defendants filed a motion to dismiss the claims Plaintiffs have alleged against

them. (Doc. No. 26). The corporate Defendants filed a motion for judgment on the pleadings,

arguing they are not required to pay overtime under the amusement or recreational establishment

exemption in 29 U.S.C. § 213(a)(3). (Doc. No. 28). Plaintiffs filed a motion for leave to file a third
       Case: 3:20-cv-00498-JJH Doc #: 40 Filed: 03/31/21 2 of 8. PageID #: 240



amended complaint, (Doc. No. 32), as well as a motion to strike exhibits attached to Defendants’

answer to the Second Amended Complaint. (Doc. No. 33). Briefing has been completed on all of

these motions.

        For the reasons stated below, I deny Plaintiffs’ motions to strike and for leave to amend, and

grant Defendants’ motion for judgment on the pleadings.

                                         II.      BACKGROUND

        Liebold, Bowers, and Vanderwall are all former Cedar Point employees who last worked for

Defendants in August 2019. Liebold was a Special Events Intern from May 6, 2019 through August

15, 2019. (Doc. No. 16 at 9). She “supervised a team of seasonal [food service] employees who

would set up reserved space for events where park guests or business guests would be served food,

usually through a covered-dish buffet.” (Id. at 10).

        Bowers worked as a Senior Human Resources Representative from May 2018 through

August 2019. She supervised interns, helped manage applications from and orientation for seasonal

workers, and performed other human resource related tasks. (Id.).

        Vanderwall was a Retail Management Intern from May 2019 through August 2019, and

“spent the majority of his time supervising other seasonal retail employees, facilitating merchandise

returns, and restocking inventory in [Defendants’ twelve] retail stores.” (Id.).

        All three Plaintiffs allege they were never required to “guide or interact with park guests

during any of the recreational activities offered by Defendants at the Cedar point amusement park

or any of its related hotels or other locations.” (Id.).

                                           III.     STANDARD

        Rule 12(c) motions for judgment on the pleadings are subject to the same standard as a Rule

12(b)(6) motion to dismiss. JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007).

A court construes the complaint in the light most favorable to the plaintiff and accepts as true well-


                                                     2
       Case: 3:20-cv-00498-JJH Doc #: 40 Filed: 03/31/21 3 of 8. PageID #: 241



pleaded factual allegations. Daily Servs., LLC v. Valentino, 756 F.3d 893, 896 (6th Cir. 2014) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Factual allegations must be sufficient to state a plausible

claim for relief. Iqbal, 556 U.S. at 678. Legal conclusions and unwarranted factual inferences are not

entitled to a presumption of truth. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        “[D]ocuments attached to the pleadings become part of the pleadings” and may be

considered on a motion for judgment on the pleadings. Commercial Money Ctr., Inc. v. Illinois Union Ins.

Co., 508 F.3d 327, 335 (6th Cir. 2007) (citing Fed. R. Civ. P. 10(c)). Courts also may consider

matters of public record without converting a motion to dismiss into one for summary judgment.

Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001); see also Pearce v. Faurecia Exhaust Sys., Inc., 529

F. App’x 454, 459 (6th Cir. 2013) (Source “typically used for judicial notice . . . [include] a dictionary,

public record, or . . . a newspaper article.”).

                                             IV.      ANALYSIS

        The Fair Labor Standards Act provides that an employee is not entitled to overtime pay if

the employee is “employed by an establishment which is an amusement or recreational

establishment . . . if . . . it does not operate more than seven months in any calendar year . . . .” 29

U.S.C. § 213(a)(3). Defendants argue they are entitled to judgment on the pleadings and the

dismissal of all of Plaintiffs’ claims because they are not required to pay overtime compensation

pursuant to § 213(a)(3).

        A.       PLAINTIFFS’ MOTION TO STRIKE

        The duration of operation limitation in the statute leads to the parties’ dispute over

attachments to Defendants’ answer to the Second Amended Complaint. Defendants attached what

they assert are operating calendars for Cedar Point from 2018 and 2019. (Doc. Nos. 29-1 and 29-2).

Plaintiffs argue I should strike these filings from the record because the filings have not been

authenticated, they are not relevant to Plaintiffs’ allegations, and, if they are relevant, they are


                                                      3
      Case: 3:20-cv-00498-JJH Doc #: 40 Filed: 03/31/21 4 of 8. PageID #: 242



hearsay. (Doc. No. 33). Defendants contend the calendars are relevant and admissible because “the

allegations in Plaintiffs’ Second Amended Complaint reference the seasonal nature of the business

and do not put year-round operations in dispute.” (Doc. No. 36).

       I need not determine whether the documents are admissible at this stage, or if those

documents constitute part of the pleadings pursuant to Rule 10. In deciding a motion for judgment

on the pleadings, I may (and will) take judicial notice of commonly known and available facts. See

Pearce., 529 F. App’x at 459. News articles predating this litigation demonstrate Defendants operated

Cedar Point for fewer than eight months in the calendar years of 2018 and 2019. See Justin Dietz,

Mark Your Calendars: Important 2018 Cedar Point Dates, Sandusky Register, April 8, 2018,

https://sanduskyregister.com/news/15046/ mark-your-calendars-important-2018-cedar-point-

dates/; Susan Glaser, Cedar Point’s HalloWeekends 2018 Opens Friday With New Haunts, Attractions For

Tweens, Sep. 13, 2018, https://www.cleveland.com/life-and-culture/erry-2018/09/

b610d2181d4086/cedar-points-halloweekends-ope.html; Camryn Justice, A Visitor’s Guide to Cedar

Point 2019, News 5 Cleveland, May 26, 2019, https://www.news5cleveland.com/tablet-

showcase/lifestyle/a-visitors-guide-to-cedar-point-2019#:~:text=May%2011%2D%20June%209.

       While I will not consider the specific documents Defendants have filed, Plaintiffs have not

demonstrated it is appropriate to strike those documents from the record and, therefore, I will deny

their motion to strike. (Doc. No. 33). Further, I take judicial notice of the commonly known fact

that Cedar Point operates for fewer than eight months in a calendar year.

       B.      MOTION FOR JUDGMENT ON THE PLEADINGS

       The “logical purpose” of the seasonal amusement or recreational establishment exemption is

to exempt amusement parks and similar activities, “which by their nature, have very sharp peak and

slack seasons . . . [from] the same wage and hour requirements as permanent, year-round

operations.” Brock v. Louvers and Dampers, Inc., 817 F.2d 125, 1258-59 (6th Cir. 1987). “The crucial


                                                  4
       Case: 3:20-cv-00498-JJH Doc #: 40 Filed: 03/31/21 5 of 8. PageID #: 243



question for the purpose of determining whether or not a business falls within the exemption is

whether or not it is truly seasonal.” Id. at 1259. Cedar Point – an amusement park which operates

for fewer than eight months in the calendar year – is exempt from the overtime pay provisions of 29

U.S.C. § 207.

        Relying primarily on Chao v. Double JJ Resort Ranch, 375 F.3d 393 (6th Cir. 2004), Plaintiffs

contend “Defendants’ enterprise is presumed not to be an exempt entity due to its hybrid

recreational/ non-recreational nature.” (Doc. No. 30 at 6-9). But Plaintiffs’ preferred reading of

Double JJ falls short.

        In that case, the Sixth Circuit did not presume that an amusement or recreational

establishment does not satisfy § 213(a)(3) if it conducts some activities which are non-recreational in

nature. Instead, the Sixth Circuit expressly held Double JJ was not “in the recreation business . . .

[because its] primary purpose is to sell food[] and rent beds; the recreational activities are just a

carrot enticing people to make the trip.” Double JJ, 375 F.3d at 398. The Sixth Circuit then

discussed the possibility that some parts of Double JJ might qualify as recreational services and

pointed to a multi-factor test set out in 29 C.F.R. § 799.305. Id. at 398-99.

        Importantly, the Court of Appeals did not apply this test first, and then conclude Double JJ

did not qualify. Rather, the court looked first to Double JJ’s “principal activity” and its “primary

purpose.” Id. at 397-98.

        Plaintiffs’ citation to Chen v. Major League Baseball Props., Inc., 798 F.3d 72 (2nd Cir. 2015),

fares no better. In that case, the Second Circuit explicitly rejected the application of the multi-factor

test to the seasonal exemption. Id. at 79 (“Nor do we find merit in Chen’s contention that 29 C.F.R.

§ 779.305 applies a multi-prong test to determine the relevant establishment for exemptions based

on the seasonality of operations.”) (citation and internal quotation marks omitted). Instead, the

Second Circuit considered the “ordinary, common-sense meaning” of the terms “amusement” and


                                                     5
       Case: 3:20-cv-00498-JJH Doc #: 40 Filed: 03/31/21 6 of 8. PageID #: 244



“recreation,” and concluded that FanFest (the event at issue in that case), fit within the § 213(a)(3)

exemption because it was “frequented by the public for its amusement or recreation,” and “for the

purposes of entertainment.” Id. at 82.

        In short, Plaintiffs fail to show Defendants are disqualified from the § 213(a)(3) exemption

simply because their business involves some dining, room-renting, and shopping operations. (See

Doc. No. 30 at 6-7). The pleadings demonstrate Defendants’ “principal activity is selling

recreational activities.” Double JJ, 375 F.3d at 397. Thus, Defendants fall within the letter and spirit

of the amusement and recreational establishment exemption.

        C.      MOTION TO AMEND

        Plaintiffs requested leave to file a third amended complaint if I concluded Defendants’

arguments in support of their Rule 12(c) motion have merit. (Doc. No. 32). Defendants assert

Plaintiffs’ proposed amendments are futile and that the request for leave is made in bad faith. (Doc.

No. 37 at 2).

        Rule 15 provides a party may amend its pleadings once as a matter of course within 21 days

of serving the pleading or, if a responsive pleading is required, 21 days after service of a responsive

pleading. Fed. R. Civ. Pro. 15(a)(1). “In all other cases, a party may amend its pleading only with

the opposing party’s written consent or the court’s leave. The court should freely give leave when

justice so requires.” Fed. R. Civ. Pro. 15(a)(2). “In the absence of any apparent or declared reason –

such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc. – the leave sought should, as the rules

require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Head v. Jellico Hous. Auth.,

870 F.2d 1117, 1123 (6th Cir. 1989). “Notice and substantial prejudice to the opposing party are




                                                     6
      Case: 3:20-cv-00498-JJH Doc #: 40 Filed: 03/31/21 7 of 8. PageID #: 245



critical factors in determining whether an amendment should be granted.” Hageman v. Signal L. P.

Gas, Inc., 486 F.2d 479, 484 (6th Cir. 1973).

           While I am not persuaded Plaintiffs’ proposed amendments are offered in bad faith, I

conclude Plaintiffs are not entitled to leave to amend because their proposed amendments are futile.

Plaintiffs argue their proposed amendments offer “greater clarity, particularly with regard to the

year-round Cedar Fair enterprises for which plaintiffs (and the class/collective they represent)

worked.” (Doc. No. 38 at 2). Their proposed amendments, however, do not provide this clarity.

           The principal changes in the proposed third amended complaint are in the definitions of the

collective and class Plaintiffs seek to represent. In those paragraphs, Plaintiffs assert they are

similarly situated to former and current employees “who were employed by these Defendants in

positions at establishments which were not related to seasonal amusement or recreational services.”

(Doc. No. 32-1 at 3, 4). The equivalent paragraphs in the Second Amended Complaint define the

employee group as those employed “in positions not related to seasonal amusement or recreational

services.” (Doc. No. 16 at 3, 4).

           These proposed changes are legal conclusions and Plaintiffs do not offer new facts to

support them. Moreover, the proposed changes rely on the validity of Plaintiffs’ Double JJ theory for

applying the § 213(a)(3) exemption, and I already have concluded that that legal position is not

correct.

           Plaintiffs also argue their proposed amendments would establish they worked for “year-

round Cedar Fair enterprises.” (Doc. No. 38 at 2). This argument stands on stronger legal footing

than their Double JJ argument. The Sixth Circuit previously has counseled that it is appropriate for a

court to focus on the overall duration of an amusement or recreational establishment’s operations

and not only on the time period in which the establishment “provides amusement or recreation for

its customers.” Bridewell v. Cincinnati Reds, 68 F.3d 136, 138-39 (6th Cir. 1995) (holding, while “a truly


                                                    7
      Case: 3:20-cv-00498-JJH Doc #: 40 Filed: 03/31/21 8 of 8. PageID #: 246



seasonal business that employs an insignificant number of workers year-round could conceivably

qualify for the exemption,” the stipulated facts in that case demonstrated defendant operated year-

round).

          Plaintiffs, however, have not pled plausible factual allegations to support this legal argument.

The proposed third amended complaint contains a single reference to non-seasonal operations

(Bowers’ employment in the human resources department for over a calendar year), but this

reference is not new, and it is not sufficient. Plaintiffs’ proposed pleading does not expressly allege

at any point that Defendants operate a year-round business. While Defendants have “the burden of

proving entitlement to the exemption,” Brock, 817 F.2d at 1256, the procedural posture of this case

requires Plaintiffs to rebut Defendants’ showing in order to obtain leave to amend their complaint.

          Plaintiffs plainly were on notice of the importance of the Defendants’ period of operation.

They went so far as to move to strike exhibits to Defendants’ answer in an attempt to rebut

Defendants’ arguments in support of the amusement or recreational establishment exemption. The

proposed amendments do not cure this defect in the pleadings, and Plaintiffs have not demonstrated

justice requires that they be given yet another opportunity to do so.

                                          V.      CONCLUSION

          For the reasons stated above, I deny Plaintiffs’ motions to strike, (Doc. No. 33), and for

leave to amend. (Doc. No. 32). I grant Defendants’ motion for judgment on the pleadings. (Doc.

No. 28). I deny as moot the individual Defendants’ motion to dismiss. (Doc. No. 26).

          So Ordered.


                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     8
